United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4393
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Angela Marie Carrino

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: September 18, 2017
                            Filed: September 28, 2017
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       In 2014, Angela Marie Carrino pled guilty in the Northern District of Illinois
to one count of conspiracy to deliver firearms in violation of 18 U.S.C. § 371. The
district court1 sentenced Carrino to four years of probation, with the first two months

      1
      The Honorable Rebecca R. Pallmeyer, United States District Judge for the
Northern District of Illinois.
to be served in community confinement in Missouri followed by twelve months of
home confinement. After sentencing, jurisdiction of the matter was transferred to the
Eastern District of Missouri where Carrino served her sentence of probation.
Beginning in September 2014 through the date of the instant revocation hearing, the
government reported multiple probation violations committed by Carrino including
multiple positive drug tests, driving violations, failure to report for urinalysis on
multiple occasions, a repeated failure to attend substance abuse counseling and
violations of rules at the residential re-entry center. Following a revocation hearing,
at which Carrino admitted to the alleged violations, the district court2 revoked
Carrino's probation and sentenced her to sixteen months' imprisonment followed by
a thirty-six-month term of supervised release. Carrino appeals this sentence.

       This court reviews a probation revocation sentence under the same deferential
abuse-of-discretion standard applied at initial sentencing proceedings. United States
v. Keatings, 787 F.3d 1197, 1202 (8th Cir. 2015). "A district court abuses its
discretion when it (1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment." Id. at 1203 (quoting United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc)).

       Carrino claims that her sentence was unreasonable because the district court
failed to adequately consider, and account for, her mental health challenges and her
co-occurring substance abuse or addiction, and the role these challenges particularly
played in her probation violations. Our review of the record and hearing transcript
reveals, however, that the district court thoroughly and thoughtfully reviewed these
factors, and others, in arriving at its sentence. The sentencing colloquy reveals the
district court appropriately balanced the 18 U.S.C. § 3553(a) factors.

      2
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -2-
       That the district court did not sentence Carrino within the available advisory
Guidelines range of three to nine months for revocations was not as unreasonably
harsh as Carrino argues. See U.S.S.G. § 7B1.4(a) (setting out range of imprisonment
applicable upon revocation). The original range of punishment here was twenty-four
to thirty months, which was likewise an available sentencing option for the district
court upon revocation, see 18 U.S.C. § 3565(a)(2). And, the district court
significantly varied downward from that alternative with the imposition of sixteen
months' imprisonment. It is clear from the colloquy that the court contemplated and
accounted for Carrino's mental health issues, but her then-recent arrest for driving
while intoxicated, her continued and repeated use of alcohol and illegal drugs, her
failure to engage and participate in treatment, and her continued substance abuse
carried great weight with the court. See United States v. Larison, 432 F.3d 921, 924
(8th Cir. 2006) (giving deference to the district court's expression of grave concern
over the defendant's numerous and repeated violations of the terms of his supervised
release and his demonstrated inability to successfully complete drug treatment
programs while on supervised release). "[I]t will be the unusual case when [the court
of appeals] reverse[s] a district court sentence–whether within, above, or below the
applicable Guidelines range–as substantively unreasonable," United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc), and this is not such a case.
The court was well within its discretion in the imposition of this sentence.

       Carrino additionally claims the district court failed to reduce her sentence by
the number of days she spent in official detention for intermittent violations of
probation conditions. She claims the court should have adjusted her sentence to
accommodate or coincide with how the Bureau of Prisons (BOP) might calculate
credit for jail time she had already served, because the BOP's supposed calculation
arguably could violate 18 U.S.C. § 3585(b)'s credit calculations. However, how the
BOP might interpret prior custody time in calculating prison sentences upon
incarceration is of no particular legal consequence to the district court at sentencing,
and Carrino offers no supporting precedent stating otherwise. The district court is not

                                          -3-
tasked with computing credit under these circumstances. United States v. Pardue, 363
F.3d 695, 699 (8th Cir. 2004) ("A district court cannot apply section 3585(b) when
sentencing, because computing 'the credit must occur after the defendant begins his
sentence.'" (quoting United States v. Wilson, 503 U.S. 329, 333 (1992))).

      For the reasons stated herein, we affirm.
                      ______________________________




                                        -4-